Cooke, J.
Application by petitioner pursuant to section 712 of the General Municipal Law to confirm report of Referees and for judgment (1) that the proposed annexation of certain territory in the Town of Amsterdam to the City of Amsterdam is in the over-all public interest and (2) that the territory be annexed without calling a special election pursuant to section 713 of the General Municipal Law. The application is unopposed. The Referees’ findings are supported by the evidence. We find the proposed annexation to be in the over-all public interest and, being uninhabited, the territory involved' may be annexed without compliance with section 713 of the General Municipal Law. (See Matter of Bd. of Trustees of Vil. of Scotia v. Town Bd. of Town of Glenville, 32 A D 2d 593; Matter of Common Council of City of Gloversville v. Town Bd. of Town of Johnstown, 31 A D 2d 770; Matter of Common Council of City of Middletown v. Town Bd. of Town of Wallkill, 29 A D 2d 561.) Judgment for petitioner, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Cooke, JJ., concur in memorandum by Cooke, J.